ANSTEAD, Judge,
concurring in part and dissenting in part:
Although I am also concerned about the actions of the state in following through in good faith on any agreements made with the appellant, both before and after sentencing, I would stop short of mandating a reduction in appellant’s sentence. Instead, I favor remand to have the trial court determine precisely what the agreements were; whether there has been a breach; and to what relief, including plea withdrawal, the appellant may be entitled, assuming the agreements are invalidated or found to have been breached by the state. Cf. Noon v. State, 480 So.2d 668 (Fla. 4th DCA 1985).